[Cite as State v. Roberson, 2021-Ohio-4016.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                       :

                 Plaintiff-Appellee,                 :
                                                              No. 110356
                 v.                                  :

WILLIAM K. ROBERSON,                                 :

                 Defendant-Appellant.                :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: November 10, 2021


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                  Case Nos. CR-20-651559-A and CR-20-651560-A


                                               Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Callista Plemel, Assistant Prosecuting
                 Attorney, for appellee.

                 Marein & Bradley and Michael I. Marein, for appellant.


KATHLEEN ANN KEOUGH, J.:

                Defendant-appellant, William K. Roberson (“Roberson”), appeals his

sentence. For the reasons that follow, we affirm.
I.   Background

            Roberson was indicted in a four-count indictment in Cuyahoga C.P. No.

CR-20-651559 as follows:      Count 1, having weapons while under disability in

violation of R.C. 2923.13(A)(2); Count 2, improperly handling firearms in a motor

vehicle in violation of R.C. 2923.16(B); Count 3, carrying a concealed weapon in

violation of R.C. 2923.12(A)(2); and Count 4, receiving stolen property in violation

of R.C. 2913.51(A). He was indicted in Cuyahoga C.P. No. CR-20-651560 on one

count of domestic violence in violation of R.C. 2919.25(A).

            Roberson reached a plea agreement with the state and pleaded guilty in

CR-20-651559 to Count 2, improperly handling firearms in a motor vehicle, a

fourth-degree felony; and Count 4, receiving stolen property, a felony of the fifth

degree. The remaining counts were dismissed. He pleaded guilty in CR-20-651560

to an amended count of breaking and entering in violation of R.C. 2911.13(B), a fifth-

degree felony.

             At sentencing, the trial court found that Roberson’s criminal history —

which included seven prior convictions — his substance abuse, and his access to

firearms raised concerns for the safety of the community. (Tr. 9.) Nevertheless,

after noting that Roberson had not been to prison before, the judge sentenced him

to one year of community control sanctions on each count, beginning with a term at

a community-based correctional facility (“CBCF”) upon a determination that he was

eligible to be placed there. The judge told Roberson:

      So you’re going to be placed on community control sanctions, but
      you’re going to start at the CBCF. If you are eligible, you’ll be in the
       custody of the county jail. You’re going to be held until there is a bed
       available at the CBCF. At that time you’ll be released directly into the
       custody of CBCF personnel.

(Tr. 10-11.)

               The trial court’s journal entry of sentencing reiterated that Roberson’s

community control sanctions were conditioned upon his eligibility for the CBCF

program. The judgment entry stated in pertinent part:

       It is therefore ordered that the defendant is sentenced to one year of
       community control on each count, under the supervision of the Adult
       Probation Department’s CBCF unit. * * * Defendant ordered to be
       screened for placement into the McDonnell Center community based
       correctional facility. The court authorizes a copy of the PSI report be
       given to CBCF for purposes of screening, evaluation, and case planning.
       If found eligible, and in custody of Cuyahoga County Jail, defendant is
       to be held until such time as a bed becomes available at the CBCF, at
       which time defendant is to be released into the custody of CBCF
       personnel. If found eligible, defendant to successfully complete entire
       CBCF program and follow all program and community plan
       recommendations. (Emphasis added.)

After sentencing, the court remanded Roberson to the Cuyahoga County Jail

pending determination of his eligibility for the CBCF.

               Upon learning that Roberson was ineligible for the CBCF because of a

medical condition, the trial court held another sentencing hearing. The trial court

rejected defense counsel’s assertion that Roberson’s medical condition was not a

violation of his community control sanctions, stating:

       Well, the court is not here to determine whether or not Mr. Roberson
       has violated a condition of his probation. The only condition that I
       required of Mr. Roberson was to be accepted to the CBCF. Since he was
       unable to be accepted to the CBCF, the court is going to vacate that
       finding of community control sanctions and resentence Mr. Roberson
       to what’s appropriate.
(Tr. 18.)

             The court resentenced Roberson to 18 months in prison on each count

in CR-20-651559, to be served concurrently, and concurrent to a 12-month term of

imprisonment in CR-20-651560, for a total term of 18 months. The judge stated:

       [T]he court is finding that after Mr. Roberson was not eligible for CBCF,
       that was the only level of community control sanctions this court felt
       adequately protected the community and also supervised Mr.
       Roberson in a residential setting. And since he’s ineligible due to the
       medical conditions, for the safety of the community, I’m going to send
       him to the Lorain Correctional Institution * * * because I find he’s not
       amenable to any other community control sanction.

(Tr. 22.)

             This appeal followed.

II. Law and Analysis

             Roberson raises four assignments of error. He contends that the trial

court’s resentencing was in error because (1) he had not violated any term of his

community control supervision and therefore, the trial court had no authority to

revoke the sentence; (2) the trial court’s revocation of community control and

imposition of a prison sentence violated his constitutional right against double

jeopardy; (3) the trial court’s failure to give him adequate notice of any claimed

violation of his community control sanctions before the resentencing hearing

violated his due process rights; and (4) his prison sentence was contrary to law

because the trial court did not consider the R.C. 2929.11 and 2929.12 sentencing

factors before imposing a term of imprisonment.
              We address assignments of error one, two, and three together because

they are related.

              As a general rule, a court has no authority to reconsider its own valid

final judgment. State v. Carlisle, 8th Dist. Cuyahoga No. 93266, 2010-Ohio-3407,

¶ 10, citing Brook Park v. Necak, 30 Ohio App.3d 118, 120, 504 N.E.2d 936 (8th

Dist.1996). In criminal cases, a judgment is not considered final until the sentence

has been ordered into execution. Carlisle at id.

              “Where the full sentence involves imprisonment, the execution of the

sentence is commenced when the defendant is delivered from the temporary

detention facility of the judicial branch to the penal institution of the executive

branch.” Columbus v. Messer, 7 Ohio App.3d 266, 268, 455 N.E.2d 519 (10th

Dist.1982). “In other words, a criminal judgment is not final and the court retains

the authority to modify the sentence until the defendant is delivered to a penal

institution to start serving a sentence.” Carlisle at ¶ 12. Pertinent to this case,

“imprisonment” includes a term in a CBCF. State v. Paige, 153 Ohio St.3d 214, 2018-

Ohio-813, 103 N.E.3d 800, ¶ 12.

              In light of the foregoing principles, it is apparent that execution of

Roberson’s sentence of community control supervision at the McDonnell Center had

not yet commenced when the trial court resentenced him to prison. Specifically,

Roberson had not been transferred from the Cuyahoga County Jail (the temporary

detention facility of the judicial branch where he was waiting pending a

determination of his eligibility for a CBCF) to the CBCF where he was to serve his
community based supervision.        Because execution of his sentence had not

commenced, the judgment sentencing him to community control sanctions was not

final, and the trial court retained authority to modify the sentence and resentence

him to prison.

              Accordingly, whether Roberson had violated the terms of his

community control supervision was not a relevant consideration at the resentencing

hearing, and no due process requirement regarding notice of any alleged violation

of community control sanctions was implicated. Nor did the resentencing hearing

violate Roberson’s constitutional right against double jeopardy.       See State v.

McElroy, 8th Dist. Cuyahoga Nos. 104639, 104640, and 104641, 2017-Ohio-1049

(where the defendant was never transported to or placed in the CBCF, the sentence

had not “commenced,” and the prohibition against double jeopardy did not preclude

the trial court from resentencing him to a prison term). The first, second, and third

assignments of error are therefore overruled.

             We likewise find no merit to Roberson’s fourth assignment of error,

which asserts that his prison sentence is contrary to law because the trial court did

not consider the sentencing factors set forth in R.C. 2929.11 and 2929.12 before

sentencing him to prison.

              When sentencing a defendant for felony offenses, the court must

consider the purpose and principles of sentencing set forth in R.C. 2929.11 and the

seriousness and recidivism factors in R.C. 2929.12. State v. Hodges, 8th Dist.

Cuyahoga No. 99511, 2013-Ohio-5025, ¶ 23. Trial courts are not required to make
factual findings under R.C. 2929.11 or 2929.12, however. State v. White, 8th Dist.

Cuyahoga No. 106580, 2018-Ohio-3414, ¶ 9, citing State v. Kronenberg, 8th Dist.

Cuyahoga No. 101403, 2015-Ohio-1020, ¶ 27. Indeed, consideration of the factors

is presumed unless the defendant affirmatively demonstrates otherwise. State v.

Seith, 8th Dist. Cuyahoga No. 104510, 2016-Ohio-8302, ¶ 12. This court has

consistently found that a trial court’s statement in its sentencing journal entry that

it considered the required statutory factors, without more, is sufficient to fulfill its

obligations under R.C. 2929.11 and 2929.12. White at ¶ 9, citing Kronenberg at ¶ 27.

              Before resentencing Roberson, the trial court stated that it had

“considered all the principles and purposes of felony sentencing, all the appropriate

recidivism and seriousness factors.” (Tr. 22.) Likewise, the trial court’s journal

entry of sentencing states that “[t]he court considered all required factors of the

law,” and that “the court finds that prison is consistent with the purpose of R.C.

2929.11.” Thus, it is apparent that the trial court considered the required statutory

factors before sentencing Roberson.       We note, however, that the trial court’s

imposition of 18 months in prison — when it had originally sentenced Roberson to

12 months in a CBCF — seems unduly harsh and punitive. Roberson does not raise

that issue, however, and the trial court adequately considered the statutory factors

before sentencing him. The fourth assignment of error is therefore overruled.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution. The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.



KATHLEEN ANN KEOUGH, JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
EILEEN A. GALLAGHER, J., CONCUR